                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

KIERRA THOMAS, ET AL.                                       CIVIL ACTION

VERSUS                                                     NO. 18-4373

RANDALL CHAMBERS, ET AL.                                   SECTION “R” (4)



                        ORDER AND REASONS


     Before the Court are plaintiffs’ motion to dismiss defendants’

counterclaim and plaintiffs’ motion for sanctions under Federal Rule of Civil

Procedure 11. 1 Because defendants’ counterclaim fails to state a claim for

fraud under Louisiana law and the Federal Rules of Civil Procedure, the

Court grants plaintiffs’ motion to dismiss. The Court denies plaintiffs’

motion for Rule 11 sanctions because plaintiffs have failed to comply with the

rule’s procedural requirements.



I.    BACKGROUND

      This case arises out of a motor vehicle accident in Orleans Parish.2 On

April 24, 2017, plaintiff Kierra Thomas was driving an automobile




1    R. Doc. 14.
2    R. Doc. 1-4.
westbound on Interstate 10 in the right-hand lane with plaintiffs Antoine

Clark and Shirley Harris as passengers.3 Defendant Randall Chambers was

allegedly driving a tractor-trailer next to plaintiffs in the middle lane. 4

Chambers was allegedly driving the tractor-trailer in the course of his

employment with defendant God’s Way Trucking, LLC.5 Plaintiffs allege that

Thomas was driving “straight in a cautious fashion” when Chambers

negligently attempted to move into the right-hand lane without “keep[ing] a

proper lookout.”6 Chambers’ vehicle allegedly struck plaintiffs’ vehicle,

causing all three plaintiffs to be “violently jolted.”7 All three plaintiffs allege

that the accident caused serious injuries to their necks and backs, and that

their injuries require continuing medical care and treatment. 8

      On April 6, 2018, plaintiffs filed suit against Chambers, God’s Way

Trucking, and defendant Canal Insurance Company. 9              Canal Insurance

allegedly insured the vehicle Chambers drove on the day of the collision. 10

Plaintiffs allege that Chambers’ negligence caused their injuries, and that




3     Id. at 3 ¶¶ 7-8.
4     Id. ¶ 9.
5     Id. at 2 ¶ 3.
6     Id. at 3 ¶ 10.
7     Id. ¶¶ 10-11.
8     Id. at 5 ¶ 16; 6 ¶¶ 19 & 22.
9     Id. at 2 ¶ 3.
10    Id.
                                        2
God’s Way Trucking is liable for their damages as Chambers’ employer under

the doctrine of respondent superior.11 Plaintiffs also allege causes of action

for negligent entrustment and negligent hiring against God’s Way

Trucking.12 Defendants removed the action to federal court on April 27,

2018, asserting diversity jurisdiction pursuant to 28 U.S.C. § 1332. 13

      On July 3, 2018, defendants filed a counterclaim against plaintiffs. 14 In

the counterclaim defendants allege that plaintiffs intentionally caused the

collision and that plaintiffs suffered no injuries as a result of the accident. 15

Defendants assert that plaintiffs’ petition for damages constitutes a

fraudulent misrepresentation under Louisiana law. 16 Defendants further

assert that as a result of plaintiffs’ alleged misrepresentations, they have

suffered damages to be shown at trial, including attorneys’ fees and litigation

expenses.17 On July 11, 2018, plaintiffs filed a motion to dismiss defendants’

counterclaim and a motion for sanctions under Federal Rule of Civil




11    Id. at 4 ¶¶ 13-14.
12    Id. ¶ 14.
13    R. Doc. 1.
14    R. Doc. 13.
15    Id. at 2 ¶ 4.
16    Id.
17    Id. ¶ 5.
                                        3
Procedure 11.18 Plaintiffs allege that Rule 11 sanctions are warranted because

defendants’ counterclaim is frivolous. 19 Defendants oppose both motions. 20



II.   LEGAL STANDARD

      Plaintiffs’ motion to dismiss defendants’ counterclaim is brought

under Federal Rule of Civil Procedure 12(b)(6). To survive a Rule 12(b)(6)

motion, a party must plead “sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). A claim is facially plausible when the party pleads facts that allow

the court to “draw the reasonable inference that the [opposing party] is liable

for the misconduct alleged.” Id. at 678. A court must accept all well-pleaded

facts as true and must draw all reasonable inferences in favor of the

nonmoving party. See Lormand v. US Unwired, Inc., 565 F.3d 228, 232 (5th

Cir. 2009).

      A legally sufficient complaint or counterclaim must establish more

than a “sheer possibility” that the party’s claim is true. Iqbal, 556 U.S. at 678.

It need not contain detailed factual allegations, but it must go beyond labels,


18    R. Doc. 14.
19    R. Doc. 14-1 at 5-6.
20    R. Doc. 17.
                                        4
legal conclusions, or formulaic recitations of the elements of a cause of

action. Id. In other words, the face of the complaint or counterclaim must

contain enough factual matter to raise a reasonable expectation that

discovery will reveal relevant evidence of each element of the party’s claim.

Lormand, 565 F.3d at 257. The claim must be dismissed if there are

insufficient factual allegations to raise a right to relief above the speculative

level, Twombly, 550 U.S. at 555, or if it is apparent from the face of the

complaint or counterclaim that there is an insuperable bar to relief, Jones v.

Bock, 549 U.S. 199, 215 (2007).



III. DISCUSSION

      A.    Motion to Dismiss

      Defendants’ counterclaim asserts a claim for fraud, which Louisiana

law defines as “a misrepresentation or a suppression of the truth made with

the intention either to obtain an unjust advantage for one party or to cause a

loss or inconvenience to the other.” La. Civ. Code art. 1953. The elements of

a Louisiana fraud and intentional misrepresentation claim are: 1) a

misrepresentation of a material fact; 2) made with intent to deceive; and 3)

causing justifiable reliance with resultant injury.       Kadlec Med. Ctr. v.

Lakeview Anesthesia Assoc., 527 F.3d 412, 418 (5th Cir. 2008).


                                       5
      Defendants’ fraud claim is subject to the heightened pleading

requirement in Federal Rule of Civil Procedure 9(b). Dorsey v. Portfolio

Equities, Inc., 540 F.3d 333, 339 (5th Cir. 2008). Under Rule 9(b), a party

“must state with particularity the circumstances constituting fraud or

mistake.” Fed. R. Civ. P. 9(b). The Fifth Circuit “interprets Rule 9(b) strictly,

requiring the [complaining party] to specify the statements contended to be

fraudulent, identify the speaker, state when and where the statements were

made, and explain why the statements were fraudulent.”              Flaherty &

Crumrine Preferred Income Fund, Inc. v. TXU Corp., 565 F.3d 200, 207 (5th

Cir. 2009). In other words, “Rule 9(b) requires ‘the who, what, when, where,

and how’ to be laid out.” Benchmark Elecs., Inc. v. J.M. Huber Corp., 343

F.3d 719, 723 (5th Cir. 2003) (quoting Tel-Phonic Servs., Inc. v. TBS Int’l,

Inc., 975 F.2d 1134, 1139 (5th Cir. 1992)). Finally, “although scienter may be

‘averred generally,’ . . . pleading scienter requires more than a simple

allegation that a [party] had fraudulent intent. To plead scienter adequately,

a [complaining party] must set forth specific facts that support an inference

of fraud.” Tuchman v. DSC Commc’ns Corp., 14 F.3d 1061, 1068 (5th Cir.

1994) (quoting Fed. R. Civ. P. 9(b)).

      Here, defendants have failed to satisfy even the less stringent Rule

12(b)(6) pleading standard because they do not allege that they justifiably


                                        6
relied on plaintiffs’ alleged misrepresentations. See Iqbal, 556 U.S. at 678.

Defendants do not allege any facts in their counterclaim addressing this

element. Defendants contend in their opposition that plaintiffs’ alleged

misrepresentations were “used to deceive” them into “defend[ing] a

meritless claim . . . in justifiable reliance.”21 But the Court cannot consider

this allegation in defendants’ opposition when adjudicating plaintiffs’

motion to dismiss. See Estes v. JP Morgan Chase Bank, Nat’l Ass’n, 613 F.

App’x 277, 280 (5th Cir. 2015) (district court did not err when refusing to

consider new factual allegations in party’s opposition, because “when

deciding a Rule 12(b)(6) motion, a district court generally must limit itself to

the contents of the pleadings”); Goodwin v. Hous. Auth. of New Orleans, No.

11-1397, 2013 WL 3874907, at *9 n.37 (E.D. La. July 25, 2013) (noting that

it is “inappropriate to raise new facts and assert new claims in an opposition

to a motion to dismiss”).

      Even if the Court were to consider defendants’ belated allegation,

dismissal would still be required because it does not satisfy the Rule 12(b)(6)

requirement that a claim for relief must be “plausible on its face.” Iqbal, 556

U.S. at 678. Defendants appear to assert that being forced to defend against

what they see as a fraudulent claim for damages is equivalent to “justifiable


21    R. Doc. 17 at 5.
                                       7
reliance” on that claim. This contention misconstrues the definition of

“reliance,” which Black’s Law Dictionary defines as “dependence or trust by

a person.” Black’s Law Dictionary (10th ed. 2014). Any assertion that

defendants depended upon or trusted plaintiffs’ alleged misrepresentations

is facially absurd, because defendants are contesting them in this litigation.

It therefore defies comprehension how defendants have justifiably relied on

plaintiffs’ representations and been injured as a result.

      Lastly, defendants fail to allege any facts in support of their conclusory

allegation that plaintiffs intentionally caused the automobile collision.

Defendants thus fall well short of their obligation to “set forth specific facts

that support an inference of fraud.” Tuchman v. DSC Commc’ns Corp., 14

F.3d at 1068; see also Fed. R. Civ. P. 9(b) (complaining party “must state

with particularity the circumstances constituting fraud”).

      Because defendants have failed to sufficiently allege their fraud claim,

the Court must dismiss the counterclaim. The Court finds that dismissal

with prejudice is warranted.       Defendants’ fraud claim is not legally

cognizable because they cannot allege justifiable reliance sufficiently under

the set of facts they have presented. See Dumas v. Jefferson Par. Sewerage

Dep’t, No. 00-2993, 2001 WL 699045, at *3 (E.D. La. June 21, 2001)




                                       8
(dismissing complaint with prejudice when plaintiff’s state law claims were

not cognizable).

      B.    Motion for Sanctions

      Plaintiffs assert that defendants should be sanctioned under Federal

Rule of Civil Procedure 11 because their counterclaim lacks any evidentiary

support. 22 Rule 11(b) provides that when an attorney submits a pleading,

motion or other paper to the court, he certifies to the best of his knowledge

that (1) the filing is not presented for an improper purpose, such as to harass,

cause unnecessary delay, or increase costs of litigation; (2) the filing is

warranted by existing law or by a nonfrivolous argument for modifying or

reversing existing law; and (3) the factual contentions have evidentiary

support, or if so identified, will likely have evidentiary support after a

reasonable opportunity for further investigation. Fed. R. Civ. P. 11(b).

      If a party believes that an opposing party has violated Rule 11(b), it may

move for sanctions under Rule 11(c). Rule 11(c) sets forth strict procedural

requirements for how the party must proceed with its motion. Rule 11(c)(2)

provides that

      [a] motion for sanctions must be made separately from any other
      motion and must describe the specific conduct that allegedly
      violates Rule 11(b). The motion must be served under Rule 5, but
      it must not be filed or be presented to the court if the challenged

22    R. Doc. 14-1 at 5-6.
                                       9
      paper, claim, defense, contention or denial is withdrawn or
      appropriately corrected within 21 days after service or within
      another time the court sets.
Fed. R. Civ. P. 11(c)(2). The requirements in Rule 11(c)(2) are strictly

enforced. See Elliott v. Tilton, 64 F.3d 213, 216 (5th Cir. 1995) (holding that

the district court’s imposition of sanctions under Rule 11 was an abuse of

discretion because the party seeking sanctions did not serve its motion for

sanctions against the opposing party at least 21 days prior to filing); Johnson

ex. rel. Wilson v. Dowd, 345 F. App’x 26, 30 (5th Cir. 2009) (affirming the

district court’s imposition of Rule 11 sanctions, in part, because plaintiff was

served with the motion for sanctions 21 days before the motion was filed with

the court); Richardson v. U.S. Bank Nat’l Ass’n, No. 09-7383, 2010 WL

4553673, at *1 (E.D. La. Oct. 29, 2010) (denying defendant’s motion for

sanctions for failure to comply with the requirements in Rule 11(c)).

      Here, there is no indication in the record that plaintiffs complied with

the requirements of Rule 11(c)(2). First, plaintiffs filed their motion for

sanctions alongside their motion to dismiss, in violation of the requirement

that motions for sanctions be filed “separately from any other motion.” Fed.

R. Civ. P. 11(c)(2). Second, while plaintiffs’ counsel notified defendants’




                                      10
counsel that plaintiffs planned to move for sanctions, 23 plaintiffs do not aver

that they served the motion on defendants in compliance with Rule 5 at least

21 days prior to filing. Fed. R. Civ. P. 11(c)(2); Elliott, 64 F.3d at 216. Because

plaintiffs have failed to comply with the procedural requirements in Rule

11(c), their motion for sanctions must be denied.



IV.   CONCLUSION

      For the foregoing reasons, plaintiffs’ motion to dismiss defendants’

counterclaim is GRANTED. Defendants’ counterclaim is DISMISSED WITH

PREJUDICE. Plaintiffs’ motion for sanctions is DENIED.



         New Orleans, Louisiana, this _____
                                       24th day of October, 2018.


                       _____________________
                            SARAH S. VANCE
                     UNITED STATES DISTRICT JUDGE




23     See R. Doc. 14-4. This notification occurred nine days before plaintiffs’
filed their motion for sanctions.
                                        11
